—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered February 24, 1993, convicting defendant, after a jury trial, of four counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to consecutive terms of 121/2 to 25 years on each conviction, unanimously affirmed.
Defendant’s contention that he was deprived of his right to a fair trial by the co-defendant’s alleged mischaracterization of promises made to him, which defendant asserts the prosecutor failed to correct, has not been preserved for appellate review (CPL 470.05 [2]; People v Peralta, 168 AD2d 466), and we decline to review it in the interest of justice. Were we to review it, we *222would find that no Brady violation occurred since only the terms of the co-defendant’s agreement with the State prosecutor had been completed at the time he testified at defendant’s trial, the terms of which were made known to the jury by the prosecutor, the co-defendant and defense counsel, who had access to the co-defendant’s plea minutes. In any event, since the evidence of defendant’s guilt based solely on the testimony of the four victims was overwhelming, any error was harmless (cf., People v Steadman, 82 NY2d 1, 8; People v Lantigua, 228 AD2d 213).
We perceive no abuse of discretion in sentencing.
We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Nardelli, JJ.